e i -- a rrp ite o75 tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug uniform issue list set epl rat legend taxpayer a ira b financial_institution c financial_institution d individual e financial_institution f amount dear - this letter is in response to a request for a letter_ruling dated date as supplemented by e-mail correspondence correspondence dated july and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a miscommunication between himself and individual e an employee of financial_institution d taxpayer a further represents that amount has been not used for any purpose taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code in july of taxpayer a called individual e an employee of financial_institution d to discuss the procedures for purchasing stock in financial_institution f her employer’s holding_company individual e answered affirmatively when taxpayer a asked if the stock purchased could be deposited into an ira taxpayer a then asked what he had to do to open an ira individual e stated that taxpayer a only had to send her the check and she would take care of everything on date taxpayer a received a check from ira b totaling amount and forwarded it to individual e on date individual e used amount to purchase stock in financial_institution f however instead of depositing the stock certificate in an ira in taxpayer a’s name individual e mailed it to taxpayer a taxpayer a was not aware that even though he had custody of the stock certificate he failed to complete the rollover of amount into an ira taxpayer relied on individual e’s assurance that amount would be deposited in an ira financial_institution d has acknowledged in writing a possible misunderstanding between taxpayer a and individual e regarding the stock purchase on date taxpayer a received a notice cp2000 from the internal_revenue_service service’ informing him amount was not in an ira based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a misunderstanding between taxpayer a and individual e regarding the stock taxpayer a purchased with amount therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to if you wish to inquire about this ruling please a power_of_attorney on file in this office contact i d at sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
